DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2020 is in compliance with the provisions of 37 CFR 1.97 and have been entered into the record.  Accordingly, the information disclosure statements are being considered by the examiner. 
Allowable Subject Matter
Claims 2-5 are allowable over the prior art, however these claims remain rejected under 35 USC 103 under dependency from claim 1. These claims would be allowable only if rewritten in independent form to include all the limitations of the base claim and any intervening claims. 
 Examiner Note
The 35 U.S.C. 101 rejection is not applied. The claims recite an ordered combination of claim steps/elements that go beyond merely linking an abstract idea to a particular technological environment. The Examiner notes that the claimed invention’s utilization of neural network modeling in a repeating (learning retraining) form to actually incorporate new information in a forecasting feedback loop, as recited in the claims, renders the claimed invention as “significantly more”, by providing a solution specifically arising in the realm of management systems, which goes 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 Claims 1, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20150317589 (hereinafter “Anderson”) et al., in view of U.S. PGPub 20160258361 to (hereinafter “Tiwari”) et al.
 As per claim 1, Anderson teaches A quantile probabilistic short-term power load ensemble forecasting method, comprising: 
dividing historical power load data D of a power system with a data length of T into a first data set D, with a first data length T and a second data set D2 with a second data length T2 at a preset ratio; performing bootstrap sampling on the first data set D1 , to generate M training data sets, 
    PNG
    media_image1.png
    29
    260
    media_image1.png
    Greyscale

training a neural network quantile regression model, a random forest quantile regression model and a gradient boosting regression tree regression model for the M training data sets Dii,D2 ,---Dim,---DiM respectively, to obtain K=3M q-quantile forecasting models, wherein q is one of a preset set of values ranging between 0 and 1; establishing an optimization model with an objective function for minimizing the quantile loss for the second data set D2 by using the K=3M q-quantile forecasting models, determining a weight for each of the quantile regression models, to calculate a load ensemble forecasting model corresponding to the q-quantile; Anderson 0108: “forecast using a combination of the Gradient Boosted Regression Trees (GBR) and HMM model with respect to a SVR and HMM model, a SCR model, a GBR model, and actual data…FIG. 7 is a graph illustrating an exemplary plot of the forecasted building load (703) with respect to the actual load (701) and a graph of the corresponding MAPE error measure (705). FIG. 7 further illustrates an exemplary online visualization tool created to view the different SVM regression models…0120-0143: BART's basis is a Regression Tree Model, which uses a decision tree to map observations about an item to conclusions about its target value. Let T denote the tree structure including the decision rules. Let M={μ.sub.1, μ.sub.2, . . . , μ.sub.b} denote the set of bottom node μ's. Let g(x; Θ)=(T; M) be a regression tree function that assigns a μ value to x…0131: The BART results are compared with 101 or other sources such as a database 103… the SVM regression model can be used to find patterns in the historical EDV 219 charging data for the manufacturing facility 217…0168: Various ML models such as, for example, Artificial Neural Networks (ANN), tree classification, Bayesian Additive Regression Trees (BART), Support Vector Regression (SVR) and time series methods such as variants of SARIMA, can be deployed to forecast the load profile. In this exemplary application, each of these models was tested and the SVR model provided the best load forecasting results. The SVR model was selected after backtesting each model with the actual data. As illustrated in FIG. 9A and FIG. 9B, FIG. 9A illustrates an experimental comparison plot of forecasted electric load under the different ML models used (BART (903), SVR (905), Neural Network (907)) with respect to the actual data.” 
Anderson may not explicitly teach the following. However, Tiwari teaches:
and repeating the step of obtaining quantile forecasting models and the step of calculating a load ensemble forecasting model by traversing the preset set of values of q , to obtain a power load ensemble forecasting model with respect to different quantiles q for predicting the power load in the power system;Tiwari 0059-0068, 0136: “The steps of tuning the power plant model 502 may 507. In this manner, a tuned power plant model 507 that reflects a recent tuning may be used with optimization cycles so to produce more effective results. According to alternative embodiments, the optimization cycle and the cycle of tuning the power plant model 502 may be disconnected relative to the each other such that each cycles according to its own schedule. In other embodiments, the power plant model 502 may be updated or tuned after a predefined number of the repetitions of the optimization cycle. The updated tuned power plant model 507 then is used in subsequent optimization cycles until the predefined number of repetitions occur so to initiate another tuning cycle. In certain embodiments, the tuning cycle occurs after each optimization cycle. According to alternative embodiments, the number of optimization cycles that initiate a tuning of the power plant model 502 is related to the number of time intervals of the prediction horizon.
Anderson and Tiwari are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Anderson with the aforementioned teachings from Tiwari with a reasonable expectation of success, by adding steps that allow the software to repeat calculations with the motivation to more efficiently and accurately organize and analyze data [Tiwari 0136].
 Claims 6-7 are directed to the system and CRM for performing the method of claim 1 above.  Since Anderson and Tiwari teach the system and CRM, the same art and rationale apply. 
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zadeh; Lotfi A. System And Method For Extremely Efficient Image And Pattern Recognition And Artificial Intelligence Platform .U.S. PGPub 20180204111 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)./Arif Ullah/Primary Examiner, Art Unit 3683